Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00277-CV

        METHODIST HEALTHCARE SYSTEM OF SAN ANTONIO, LTD., LLP
                     d/b/a Northeast Methodist Hospital,
                                 Appellant

                                              v.

                                     Thomas DEWEY,
                                        Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-12676
                      Honorable Solomon Casseb, III, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      It is ordered that appellee Thomas Dewey recover his costs of this appeal from appellant
Methodist Healthcare System of San Antonio, Ltd., LLP.

       SIGNED February 5, 2014.


                                               _____________________________
                                               Marialyn Barnard, Justice